Citation Nr: 0201044	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 50 percent evaluation 
for PTSD. 

Additional medical consultation and treatment records were 
received in November 2001 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (2001).  Consequently, a 
decision by the Board is not precluded.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's PTSD does not equate with or approximate a 
condition characterized by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.



CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation (but no 
higher) for service-connected PTSD are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
contemporary VA treatment records, a VA examination from 
March 2000 as well as a statement from the veteran's private 
physician dated in April 2001.  Additionally, the veteran was 
afforded a hearing before the undersigned sitting as a travel 
member of the Board.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the issue on appeal.

The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Therefore, the 
notice requirements of the new law have been met.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The rating criteria 
provides that a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(effective from November 7, 1996).

The veteran was afforded a VA examination in March 2000.  The 
veteran reported sleep disorder and difficulty in maintaining 
personal relationships.  He related that he had been divorced 
three times.  He reported occasional flashbacks and a 
tendency toward isolation.  He reported that his nightmares 
were controlled by his medication.  Objectively, his thought 
processes and content appeared within normal limits.  
Delusions and hallucinations were denied.  He reported 
suicidal thoughts but denied plan or intent.  He appeared 
able to maintain minimal hygiene.  He was fully oriented.  
Long term memory was intact.  Short term, concentration was 
reported as severely impaired.  Speech was slow and he cried 
throughout the interview.  Mood was depressed.  Sleep 
impairment was regarded as controlled with medication.  The 
examiner reported that the veteran struggled with the 
symptoms of PTSD.  Symptoms appeared to be frequent and 
severe.  Global Assessment of Functioning (GAF) was reported 
as 50.  The examiner characterized the veteran's disability 
as causing severe social and occupational impairment.

A statement dated in April 2001 from the veteran's private 
physician reports the veteran with substantial impairment in 
individual, work and school relationships.  He also reported 
frequent suicidal ideation and that the veteran was often 
anxious and depressed.  He reported difficulty sleeping and 
that the veteran spent days with poor individual and 
surroundings hygiene.  Medication has provided marginal 
success.  The physician regarded the veteran's GAF as 45.

At his hearing before the Board, the veteran reported facts 
largely cumulative of information already of record.  He also 
reported that doctors and his medication have helped him 
"immensely".  He claimed difficulty in adapting to 
stressful situations such as driving and standing in lines.  
Although he indicated that he had been unemployed for some 5 
years prior to his hearing, the veteran related that the 
cause of his loss of employment was economic downsizing 
rather than because of his service-connected disability.  The 
veteran emphasized that he would maintain poor hygiene for up 
to several weeks at a time but would clean himself up when he 
had to report for an examination out of respect for his 
doctors.  The veteran seemed to communicate clearly and 
coherently.

The Board finds that the veteran's symptomatology more nearly 
approximates the schedular criteria for a 70 percent 
evaluation in view of the evidence of depression, panic, 
suicidal ideation, severe difficulty in adapting to stressful 
situations, and finding ordinary situations, such as driving 
in traffic or being in physical proximity to other people 
stressful.  The veteran's speech appears basically logical 
and coherent.  His thinking is concrete.  The veteran has no 
family or friends other than his girlfriend.  The evidence 
thus establishes that the veteran has difficulty with 
establishing and maintaining effective relationships.  The 
global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A score of 
41-50 is defined as with serious symptoms and, in 
consideration of the veteran's documented symptomatology, is 
consistent with the foregoing disability evaluation.  Thus, 
the Board finds that the veteran's disability picture, with 
major impairment in work, family and social relationships, 
judgment, thinking, and mood, with extreme social withdrawal, 
warrants a 70 percent evaluation for PTSD.

However, the Board further finds that the preponderance of 
the evidence is against an evaluation in excess of 70 
percent.  The criteria for the next higher schedular 
evaluation, a 100 percent evaluation, are not met.  There is 
no evidence that the veteran has manifested grossly 
inappropriate behavior, that he is disoriented to time, 
person, or place, is a persistent danger to self or others 
(no suicidal plan or intent), has lost memory for his own 
names or names of close relatives.  It seems that the 
argument being advanced is that since he frequently forgoes 
maintenance of his personal hygiene, he should be elevated; 
however, the Board additionally observes that the veteran can 
clean himself up when he wants to.  Moreover, while definite 
impairment is shown, a total occupational and social 
impairment is not demonstrated or approximated.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant the 100 percent 
evaluation, as the evidence is not in equipoise.

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria.  The most recent inpatient care appears 
to have been in 1998.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).  It bears emphasis 
that the present level of disability is of primary concern 
where an increase in the disability rating is at issue.  
Francisco.  


ORDER

Entitlement to a 70 percent disability evaluation for PTSD is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

